Citation Nr: 1750045	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  11-33 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a pulmonary disorder, to include as secondary to asbestos exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to June 1966 with additional periods of active duty for training (ACDUTRA).  

The case originally came to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In June 2015 the Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ).  A transcript of the proceeding has been associated with the electronic claims file.  In February 2017 the Veteran was notified that the VLJ is no longer with the Board and was offered the opportunity to attend a new hearing.  The Veteran did not respond; as such the Board is moving forward with the appeal.  

This case was before the Board in August 2015 when the claim was remanded to obtain a VA examination.  In a July 2016 Board decision, the Board again remanded to give the RO the opportunity to consider new evidence and to obtain another VA examination.  The requested development has been completed and the claim has been returned to the Board for appellate review.  


FINDINGS OF FACT

1.  The Veteran's naval rating was boiler technician; a position which VA concedes was likely to result in exposure to asbestos during the Veteran's time of service.  

2.  The Veteran's pulmonary disorder is characterized as a chronic obstructive disorder unrelated to asbestos exposure and otherwise unrelated to active service.  




CONCLUSION OF LAW

A respiratory disorder was not incurred in service or as a result of in-service asbestos exposure.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of VCAA letter sent from the RO to the Veteran dated in March 2010.  

With respect to the duty to assist, the RO has obtained the Veteran's service treatment records (STRs), service personnel records, medical treatment records, and VA examinations.  The VA examiners reviewed the medical evidence and lay statements and performed examinations, most recently in August 2016.  Taken together, the examination reports provide sufficient information to rate the service-connected disability on appeal.  38 C.F.R. § 3.327(a) (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).  At the least, the Board finds the August 2016 examination to be sufficient and adequate.  For his part, the Veteran has submitted personal statements and argument from his representative.  He has not identified any additional, outstanding evidence that is relevant to his claim being decided herein.  The Board finds that the Agency of Original Jurisdiction (AOJ) has substantially complied with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his service connection claim for a pulmonary condition and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of the appeal.  

II.  Service connection for a pulmonary condition 

The Veteran contends that he has a current respiratory disorder which was caused by in-service asbestos exposure.  Specifically, he claims he was exposed as a consequence of his duties as a boiler technician on naval vessels.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In addition, for Veterans who have served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, including bronchiectasis, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  In Combee v. Brown, the United States Court of Appeals for the Federal Circuit held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. Principi, 4 Vet. App. 78 (1993).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).  

Although there is no specific statutory or regulatory guidance regarding claims for residuals of asbestos exposure, VA has several guidelines for compensation claims based on asbestos exposure.  See M21-1MR, IV.ii.2.C.9; M21-1MR, IV.ii.1.H.29.  In addition, an opinion by the VA General Counsel discussed the provisions of M21-1 regarding asbestos claims and, in part, concluded that medical nexus evidence was needed to establish a claim based on in-service asbestos exposure.  VAOPGCPREC 4-00; 65 Fed. Reg. 33422 (2000).  Essentially, VA must determine whether the record demonstrates evidence of asbestos exposure during service; whether there was pre-service, post-service, occupational, or other asbestos exposure; and whether there is a relationship between asbestos exposure and the claimed disease.  

At the outset, the Board notes that a VA memorandum reflects a "strong probability" that the Veteran was exposed to asbestos while working as a boiler technician on naval vessels, and there is no indication of any pre-service asbestos exposure.  Consequently, the Board agrees with the RO's concession that the Veteran was exposed to asbestos in service.  The remaining question is whether there exists a relationship between asbestos exposure and the claimed respiratory disorder.  

STRs show no treatment for respiratory disorder.  The Veteran's January 1963 pre-enlistment examination noted a history two years prior of a three day episode of breathing difficulty and he also marked the box for "shortness of breath" under medical history.  The examiner recorded on the examination sheet, "Defects noted: none."  In March 1964 the Veteran had a clean chest X-ray.  Accordingly, the Board concludes that the Veteran was sound upon his entry in to active duty with respect to his pulmonary system.

Post-service the Veteran reports he was a lifelong smoker until about 2009 when he quit smoking.  X-rays from August 2008 were interpreted as "no acute disease can be seen in the chest."  In March 2010, chest X-rays showed "minor abnormality" and hyperaeration of the lungs.  

The Veteran reported at a September 2011 medical examination that during 2009 he also started experiencing shortness of breath.  A pulmonary function test from the same time showed mild obstructive lung disease.  This VA examination was deemed inadequate by the Board's August 2015 remand for lacking a full rationale for not connecting asbestos exposure in service with the Veteran's current lung disorder.  

February 2013 chest X-rays also show minor abnormality and no acute disease in the chest.  

According to the Veteran's statement dated August 2014, he contends that "X-rays don't show a good indication of asbestos fibers" and said he has not had "a CT scan or cardio cath."  

At the June 2015 Board hearing the Veteran continued to contend that the exposure to asbestos caused his pulmonary disorder, best characterized as chronic obstructive pulmonary disease (COPD).  The Veteran explained that his work history after active service did not expose him to asbestos.  The Veteran stated he first noticed breathing problems in 2009 to early 2010 to include shortness of breath, fatigue, and sometimes coughing up "something" from his lungs, at which point he was diagnosed with COPD.  The Veteran stated these problems have continued to worsen.  

A July 2015 VA addendum opinion explained that the Veteran's X-rays do not show asbestosis.  "PFT done 4-7-2011 show mild obstructive disease.  Chest X-ray shows hyperaeration of lung.  No evidence of asbestosis."  The opinion was that the chronic pulmonary condition was not related to service or to asbestos exposure.  

At a May 2016 pulmonary consultation the examiner diagnosed the Veteran with COPD, unrelated to asbestos.  A CT scan showed no evidence of asbestos-related disease.  

The August 2016 VA medical opinion diagnosed COPD unrelated to asbestos exposure with no evidence of asbestosis.  The examiner opined that the Veteran's COPD was less likely than not related to service.  The examiner also noted the Veteran had 50 pack-years of smoking.  

After reviewing all the evidence, the Board finds that service connection for a respiratory disorder due to asbestos exposure is not warranted, on either a direct or presumptive basis, as the evidence establishes that a respiratory disorder was not manifest during service, or indeed for many years thereafter.  

The Veteran contends that his respiratory condition started around 2009, about 43 years after he left the service.  The medical evidence of record coincides with this contention, showing no treatment for respiratory disorder in service along with unremarkable chest X-rays.  Post-service the Veteran's lung condition first became apparent around 2009, diagnosed as an obstructive disorder.  The evidence shows consistent statements that the Veteran smoked for the equivalent of 50 pack-years.  In this regard, the Board notes that the substantial length of time between the initial documentation of respiratory symptoms and the Veteran's separation from service is a factor which, though not dispositive, weighs against his claim. 

On review, the weight of the medical evidence convinces the Board that the Veteran's respiratory condition, diagnosed as COPD, is not related to service.  Most importantly, the multiple pulmonary examinations of record, considered in the aggregate, demonstrate no link between respiratory symptoms and in-service asbestos exposure.  The August 2016 VA examiner specifically discussed the evidence in the claims file to include the May 2016 CT scan finding no evidence of asbestos related disease.  This medical professional, having thoroughly reviewed the Veteran's service records and post-service medical history, and having performed an in-person examination, came to a reasoned conclusion that the Veteran's respiratory symptoms were not related to his in-service asbestos exposure.  The Board finds this conclusion, uncontroverted by the remaining medical evidence of record, to be the most probative evidence.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Board has considered the Veteran's lay statements asserting a connection between asbestos exposure and his current respiratory symptoms.  In this regard, while the Veteran is competent to testify concerning that which is within the realm of his personal knowledge, his lay testimony is not competent evidence of a link between asbestos exposure and his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony is not competent to prove that which would require specialized knowledge or training).  In addition, the Veteran has not alleged that he received diagnoses of asbestosis or any other respiratory disease in service, and no medical professional has confirmed a link between a respiratory disorder and service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when the layperson is reporting a contemporaneous medical diagnosis, or when the layperson is describing symptoms which support a later diagnosis by a medical professional).  

As a final matter, the Board notes that there is no indication of bronchiectasis in the record, and thus service connection on a presumptive basis is not warranted.  In short, based upon the normal separation examination and the otherwise silent records, it may only be concluded that bronchiectasis was not noted during service or within one year of separation.  Neither the lay nor medical evidence suggest that the Veteran had characteristic manifestations of chronic respiratory disease during service, or within one year of separation.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Lastly, there is not competent evidence that otherwise links the remote post-service findings to service.  

In sum, there is no competent evidence establishing that the Veteran developed a respiratory disorder during or as a result of his service, either directly or due to asbestos exposure.  Instead, the probative evidence of record demonstrates a remote, post-service diagnosis of COPD, more than 40 years after separation, combined with 50 pack-years of smoking, with no proven link between the current respiratory symptoms and in-service asbestos exposure.  Consequently, service connection is not warranted.  

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for a pulmonary disorder, to include as secondary to asbestos exposure is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


